In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-08-00460-CR

 _____________________


JERRY WILLIAMS, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 163rd District Court
Orange County, Texas

Trial Cause No. B-070035-R




MEMORANDUM OPINION

	Jerry Williams Jr. appeals the revocation of community supervision and imposition 
of a seven-year sentence for the second-degree-felony offense of burglary of a habitation.  
See Tex. Pen. Code Ann. § 30.02(c) (Vernon 2003).  We affirm the judgment of the trial
court.
	The trial court had assessed a ten-year sentence in 2007, but suspended imposition of
sentence and placed Williams on community supervision for five years.  The State
subsequently moved to revoke the community supervision order on twelve grounds,
including allegations of the commission of three criminal offenses concerning a single
victim.  At the revocation hearing, the State abandoned its allegations regarding one offense,
Williams pled untrue to having committed a second offense, and Williams pled true to having
committed the third offense and to nine technical violations of the terms of the community
supervision order alleged in the State's motion to revoke community supervision.  After
hearing testimony from Williams and the alleged victim of the newly commented offenses,
the trial court found true only those allegations to which Williams had pled true.  The trial
court revoked the order for community supervision and ordered Williams to serve seven
years of his sentence.
	On appeal, Williams's counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On February 19, 2009, we granted an extension of time for the appellant to file
a pro se brief.  We received no response from appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005); cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm
the trial court's judgment. (1)
	Affirmed.
								____________________________
									DAVID GAULTNEY
										Justice

Submitted on June 1, 2009
Opinion Delivered June 24, 2009
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.